Case 8:19-cr-00425-MSS-AEP Document 38 Filed 03/06/20 Page 1 of 22 PagelD 72

AF Approv: Chief sence bles

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
UNITED STATES OF AMERICA

Vv. CASE NO, 8:19-cr-425-T-35AEP
MARCUS LLOYD ANDERSON

PLEA AGREEMENT
Pursuant to Fed. R. Crim. P. 11(c), the United States of America, by
Maria Chapa Lopez, United States Attorney for the Middle District of
Florida, and the defendant, Marcus Lloyd. Anderson, and the attorneys for the
defendant, Jay A. Hebert, Esq. and Brian M. Casey, Esq., mutually agree as
follows:
A. Particularized Terms

1. Count Pleading To ;

 

The defendant shall enter a plea of guilty to Count One of the
Indictment. Count One charges the defendant with health care fraud, in

violation of 18 U.S.C. § 1347.

Defendant's Initials MA

 

 

 
Case 8:19-cr-00425-MSS-AEP Document 38 Filed 03/06/20 Page 2 of 22 PagelD 73

2. Maximum Penalties
Count One carries a maximum sentence of 10 years’

imprisonment, a fine of $250,000, a term of supervised release of not more
than 5 years, and a special assessment of $100. With respect to certain
offenses, the Court shall order the defendant to make restitution to any victim
of the offenses, and with respect to other offenses, the Court may order the
defendant to make restitution to any victim of the offenses, or to the
community, as set forth below.

3. Elements of the Offenses

The defendant acknowledges understanding the nature and.

elements of the offense with which defendant has been charged and to which
defendant is pleading guilty. The elements of Count One are:

First: the defendant knowingly executed, or attempted to
execute, a scheme or artifice to defraud a health-
care benefit program, or to obtain money or
property owned by, or under the custody or control
of, a health-care benefit program, by means of false
or fraudulent pretenses, representations, or
promises;

Second: the health-care benefit program affected interstate
commerce;

Third: the false or fraudulent pretenses, representations, or
promises related to a material fact;

Fourth: the defendant acted willfully and intended to
defraud; and

Defendant’s Initials _NN \y 2

 

 

 
Case 8:19-cr-00425-MSS-AEP Document 38 Filed 03/06/20 Page 3 of 22 PagelD 74

Fifth: the defendant did so in connection with the delivery
of or payment for health-care benefits, items, or
services.

4, Counts Dismissed

At the time of sentencing, the remaining counts against the
defendant, Counts Two through Thirteen, will be dismissed pursuant to Fed.
R. Crim. P. 11(¢)(1)(A).

5. No Further Charges
If the Court accepts this plea agreement, the United States
Attorney’s Office for the Middle District of Florida agrees not to charge
defendant with committing any other federal criminal offenses known to the
United States Attorney’s Office at the time of the execution of this agreement,
related to the conduct giving rise to this plea agreement.
6. Mandatory Restitution to Victim of Offense of Conviction

Pursuant to 18 U.S.C. § 3663A(a) and (b), defendant agrees to
make full restitution to the Florida Medicaid Program and Florida Medicaid
health maintenance organizations, including Simply Healthcare Plans, Inc.
(doing business as AmeriGroup Florida) and WellCare of Florida, Inc. (doing

business as Staywell Health Plan of Florida).

Defendant’s Initials VA 3

 

 

 
Case 8:19-cr-00425-MSS-AEP Document 38 Filed 03/06/20 Page 4 of 22 PagelD 75

Aeon Te

7. Guidelines Sentence
Pursuant to Fed. R. Crim. P. 11(¢)(1)(B), the United States will
recommend. to the Court that the defendant be sentenced within the
defendant’s applicable guidelines range as determined by the Court pursuant
to the United States Sentencing Guidelines, as adjusted by any departure the

United States has agreed to recommend in this plea agreement. The parties

 

understand that such a recommendation is not binding on the Court and that,
if it is not accepted by this Court, neither the United States nor the defendant
will be allowed to withdraw from the plea agreement, and the defendant will
not be allowed to withdraw from the plea of guilty.

8 Acceptance of Responsibility—Three Levels

At the time of sentencing, and in the event that no adverse

information is received suggesting such a recommendation to be unwatranted,
the United States will recommend to the Court that the defendant receive a
two-level downward adjustment for acceptance of responsibility, pursuant to
USSG §3E1.1(a). The defendant understands that this recommendation or
request is not binding on the Court, and if not accepted by the Court, the
defendant will not be allowed to withdraw from the plea.

Further, at the time of sentencing, if the defendant’s offense level

prior to operation of subsection (a) is level 16 or greater, and if the defendant

Defendant’s Initials NA 4

 

 
Case 8:19-cr-00425-MSS-AEP Document 38 Filed 03/06/20 Page 5 of 22 PagelD 76

Tm OS RENE

complies with the provisions of USSG §3E1.1(b) and all terms of this Plea
Agreement, including but not limited to, the timely submission of the financial
affidavit referenced in paragraph B.5., the United States agrees to file a motion
’ pursuant to USSG §3E1.1(b) for a downward adjustment of one additional
level. The defendant understands that the determination as to whether the

defendant has qualified for a downward adjustment of a third level for

 

acceptance of responsibility rests solely with the United States Attorney for the
Middle District of Florida, and the defendant agrees that the defendant cannot
and will not challenge that determination, whether by appeal, collateral attack,
or otherwise.
9. Cooperation—Substantial Assistance to be Considered

Defendant agrees to cooperate fully with the United States in the
investigation and prosecution of other persons, and to testify, subject to a
prosecution for perjury or making a false statement, fully and truthfully before
any federal court proceeding or federal grand jury in connection with the
charges in this case and other matters, such cooperation to further include a
full and complete disclosure of all relevant information, including production
of any and all books, papers, documents, and other objects in defendant’s
possession or control, and to be reasonably available for interviews which the

United States may require. If the cooperation is completed prior to sentencing,

Defendant’s Initials __ 4 5

 

 
Case 8:19-cr-00425-MSS-AEP Document 38 Filed 03/06/20 Page 6 of 22 PagelD 77

the government agrees to consider whether such cooperation qualifies as
“substantial assistance” in accordance with the policy of the United States
Attorney for the Middle District of Florida, warranting the filing of a motion
at the time of sentencing recommending (1) a downward departure from the
applicable guideline range pursuant to USSG §5K1.1, or (2) the imposition of
a sentence below a statutory minimum, if any, pursuant to 18 U.S.C.

§ 3553(e), or (3) both. If the cooperation is completed subsequent to
sentencing, the government agrees to consider whether such cooperation
qualifies as “substantial assistance” in accordance with the policy of the
United States Attorney for the Middle District of Florida, warranting the filing
of a motion for a reduction of sentence within one year of the imposition of
sentence pursuant to Fed. R. Crim. P. 35(b). In any case, the defendant
understands that the determination as to whether “substantial assistance” has
been provided or what type of motion related thereto will be filed, if any, rests
solely with the United States Attorney for the Middle District of Florida, and
the defendant agrees that defendant cannot and will not challenge that

determination, whether by appeal, collateral attack, or otherwise.

Defendant’s Initials NA 6

 

 

 
Case 8:19-cr-00425-MSS-AEP Document 38 Filed 03/06/20 Page 7 of 22 PagelD 78

10. Use of Information—Section 1B1.8
Pursuant to USSG §1B1.8(a), the United States agrees that no
self-incriminating information which the defendant may provide during the
course of defendant’s cooperation and pursuant to this agreement shall be
used in determining the applicable sentencing guideline range, subject to the
restrictions and limitations set forth in USSG §1B1.8(b).
11. Forfeiture of Assets
The defendant agrees to forfeit to the United States immediately
and voluntarily any and all assets and property, or portions thereof, subject to
forfeiture, pursuant to 18 U.S.C. § 982(a)(7), whether in the possession or
control of the United States, the defendant or defendant's nominees. The
assets to be forfeited specifically include, but are not limited to, the proceeds
the defendant obtained, as the result of the commission of the offense to which
the defendant is pleading guilty. The defendant acknowledges and agrees that:
(1) the defendant obtained proceeds as a result of the commission of the
offense, and (2) as a result of the acts and omissions of the defendant, the
proceeds have been transferred to third parties and cannot be located by the
United States upon the exercise of due diligence. Therefore, the defendant
agrees that, pursuant to 21 U.S.C. § 853(p), the United. States is entitled to

forfeit any other property of the defendant (substitute assets), up to the amount

Defendant’s Initials _.Wk 7

 

 

 
Case 8:19-cr-00425-MSS-AEP Document 38 Filed 03/06/20 Page 8 of 22 PagelD 79

of proceeds the defendant obtained, as the result of the offense of conviction.
The defendant further consents to, and agrees not to oppose, any motion for
substitute assets filed by the United States up to the amount of proceeds
obtained from commission of the offense and consents to the entry of the
forfeiture order into the Treasury Offset Program. The defendant agrees that
forfeiture of substitute assets as authorized herein shall not be deemed an.
alteration of the defendant's sentence.

The defendant additionally agrees that since the criminal
proceeds have been transferred to third parties and cannot be located by the
United States upon the exercise of due diligence, the preliminary and final
orders of forfeiture should authorize the United States Attorney’s Office to
conduct discovery (including depositions, interrogatories, requests for
production of documents, and the issuance of subpoenas), pursuant to Rule

32.2(b)(3) of the Federal Rules of Criminal Procedure, to help identify, locate,

and forfeit substitute assets.

The defendant also agrees to waive all constitutional, statutory,
and procedural challenges (including direct appeal, habeas corpus, or any
other means) to any forfeiture carried out in accordance with this Plea
Agreement on any grounds, including that the forfeiture described herein

constitutes an excessive fine, was not properly noticed in the charging

Defendant’s Initials N \\ 8

 

 

 
Case 8:19-cr-00425-MSS-AEP Document 38 Filed 03/06/20 Page 9 of 22 PagelD 80

instrument, addressed by the Court at the time of the guilty plea, announced at
sentencing, or incorporated into the judgment.

The defendant admits and agrees that the conduct described in
the Factual Basis below provides a sufficient factual and statutory basis for the
forfeiture of the property sought by the government. Pursuant to Rule
32.2(b)(4), the defendant agrees that the preliminary order of forfeiture will
satisfy the notice requirement and will be final as to the defendant at the time
it is entered. In the event the forfeiture is omitted from the judgment, the

defendant agrees that the forfeiture order may be incorporated into the written

judgment at any time pursuant to Rule 36.

The defendant agrees to take all steps necessary to identify and
locate all substitute assets and to transfer custody of such assets to the United
States before the defendant’s sentencing. To that end, the defendant agrees to

make a full and complete disclosure of all assets over which defendant

exercises control, including all assets held by nominees, to execute any
documents requested by the United States to obtain from any other parties by

lawful means any records of assets owned by the defendant, and to consent to
the release of the defendant’s tax returns for the previous five years. The

defendant agrees to be interviewed by the government, prior to and after

sentencing, regarding such assets. The defendant further agrees to be

Defendant’s Initials N i 9

 

mere

ate ane

Sore seer eres

 

 
Case 8:19-cr-00425-MSS-AEP Document 38 Filed 03/06/20 Page 10 of 22 PagelD 81

polygraphed on the issue of assets, if it is deemed necessary by the United
States. The defendant agrees that Federal Rule of Criminal Procedure 11 and
USSG § 1B1.8 will not protect from forfeiture assets disclosed. by the
defendant as part of the defendant’s cooperation.

The defendant agrees to take all steps necessary to assist the

government in obtaining clear title to any substitute assets before the

defendant’s sentencing. In addition to providing full and complete
information about substitute assets, these steps include, but are not limited to,

the surrender of title, the signing of a consent decree of forfeiture, and signing

of any other documents necessary to effectuate such transfers.

Forfeiture of the defendant's assets shall not be treated as satisfaction of any
fine, restitution, cost of imprisonment, or any other penalty the Court may
impose upon the defendant in addition to forfeiture.

The defendant agrees that, in the event the Court determines that

the defendant has breached this section of the Plea Agreement, the defendant
may be found ineligible for a reduction in the Guidelines calculation for

acceptance of responsibility and substantial assistance, and may be eligible for

an obstruction of justice enhancement.

The defendant agrees that the forfeiture provisions of this plea

agreement are intended to, and will, survive the defendant, notwithstanding

Defendant’s Initials _ Ne 10

 

ce nyerts eg remem e ath “MET

 

 
Case 8:19-cr-00425-MSS-AEP Document 38 Filed 03/06/20 Page 11 of 22 PagelD 82

the abatement of any underlying criminal conviction after the execution of this
agreement. The forfeitability of any particular property pursuant to this
agreement shall be determined as if the defendant had survived, and that
determination shall be binding upon defendant’s heirs, successors and assigns

until the agreed forfeiture, including the forfeiture of any substitute assets, is

final.
B. Standard Terms and Conditions
1. Restitution, Special Assessment and Fine

The defendant understands and agrees that the Court, in addition
to or in leu of any other penalty, shall order the defendant to make restitution
to any victim of the offenses, pursuant to 18 U.S.C. § 3663A, for all offenses
described in 18 U.S.C. § 3663A(c)(1); and the Court may order the defendant
to make restitution to any victim of the offenses, pursuant to 18 US.C. § 3663,
including restitution as to all counts charged, whether or not the defendant
enters a plea of guilty to such counts, and whether or not such counts are
dismissed pursuant to this agreement. The defendant further understands that

compliance with any restitution payment plan imposed by the Court in no

way precludes the United States from simultaneously pursuing other statutory

remedies for collecting restitution (28 U.S.C. § 3003(b)(2)), including, but not

limited to, garnishment and execution, pursuant to the Mandatory Victims

Defendant’s Initials sw 11

 

 

 
Case 8:19-cr-00425-MSS-AEP Document 38 Filed 03/06/20 Page 12 of 22 PagelD 83

Restitution Act, in order to ensure that the defendant's restitution obligation is
satisfied.

On each count to which a plea of guilty is entered, the Court
shall impose a special assessment pursuant to 18 U.S.C. § 3013. To ensure that
this obligation is satisfied, the defendant agrees to deliver a check or money
order to the Clerk of the Court in the amount of $100, payable to “Clerk, U.S.
District Court” within ten days of the change of plea hearing.

The defendant understands that this agreement imposes no
limitation as to fine.

2. Supervised Release

The defendant understands that the offenses to which the
defendant is pleading provide for imposition of a term of supervised release
upon release from imprisonment, and that, if the defendant should violate the
conditions of release, the defendant would be subject to a further term of
imprisonment.

3. Immigration Consequences of Pleading Guilty

The defendant has been advised. and understands that, upon

conviction, a defendant who is not a United States citizen may be removed
from the United States, denied citizenship, and denied admission to the

United States in the future.

Defendant’s Initials __ AN 12

OTE eh ee OE ATE EEE,

 

 

 
Case 8:19-cr-00425-MSS-AEP Document 38 Filed 03/06/20 Page 13 of 22 PagelD 84

4. Sentencing Information
The United States reserves its right and obligation to report to the
Court and the United States Probation Office all information concerning the
background, character, and conduct of the defendant, to provide relevant
factual information, including the totality of the defendant’s criminal
activities, if any, not limited to the counts to which defendant pleads, to .
respond to comments made by the defendant or defendant’s counsel, and to
correct any misstatements or inaccuracies. The United States further reserves |
its right to make any recommendations it deems appropriate regarding the
disposition of this case, subject to any limitations set forth herein, if any.
3. Financial Disclosures
Pursuant to 18 U.S.C. § 3664(d)(3) and Fed. R. Crim. P.
32(d)(2)(A)@), the defendant agrees to complete and submit to the United
States Attorney’s Office within 30 days of execution of this agreement an
affidavit reflecting the defendant's financial condition. The defendant
promises that his financial statement and disclosures will be complete,
accurate and truthful and will include all assets in which he has any interest or
overt which the defendant exercises control, directly or indirectly, including
those held by a spouse, dependent, nominee or other third party. The

defendant further agrees to execute any documents requested by the United

Defendant’s Initials aw 13

 

 

 
Case 8:19-cr-00425-MSS-AEP Document 38 Filed 03/06/20 Page 14 of 22 PagelD 85

States needed to obtain from any third parties any records of assets owned by
the defendant, directly or through a nominee, and, by the execution of this
Plea Agreement, consents to the release of the defendant’s tax returns for the
previous five years. The defendant similarly agrees and authorizes the United
States Attorney’s Office to provide to, and obtain from, the United States
Probation Office, the financial affidavit, any of the defendant’s federal, state,
and local tax returns, bank records and any other financial information
concerning the defendant, for the purpose of making any recommendations to
the Court and for collecting any assessments, fines, restitution, or forfeiture
ordered by the Court. The defendant expressly authorizes the United States
Attorney’s Office to obtain current credit reports in order to evaluate the
defendant’s ability to satisfy any financial obligation imposed by the Court.
6. Sentencing Recommendations

It is understood by the parties that the Court is neither a party to
nor bound by this agreement. The Court may accept or reject the agreement,
or defer a decision until it has had an opportunity to consider the presentence
report prepared by the United States Probation Office. The defendant
understands and acknowledges that, although the parties are permitted to
make recommendations and present arguments to the Court, the sentence will

be determined solely by the Court, with the assistance of the United States

Defendant’s Initials A 14

aneergre

een wetter ee pre er aa

 

 

 
Case 8:19-cr-00425-MSS-AEP Document 38 Filed 03/06/20 Page 15 of 22 PagelD 86

Probation Office. Defendant further understands and acknowledges that any
discussions between defendant or defendant’s attorney and the attorney or
other agents for the government regarding any recommendations by the
government are not binding on the Court and that, should any
recommendations be rejected, defendant will not be permitted to withdraw
defendant’s plea pursuant to this plea agreement. The government expressly
reserves the right to support and defend any decision that the Court may make
with regard to the defendant’s sentence, whether or not such decision is
consistent with the government’s recommendations contained herein.
7. Defendant’s Waiver of Right to Appeal the Sentence

The defendant agrees that this Court has jurisdiction and
authority to impose any sentence up to the statutory maximum and expressly
waives the right to appeal defendant’s sentence on any ground, including the
ground that the Court erred in determining the applicable guidelines range
pursuant to the United States Sentencing Guidelines, except (a) the ground
that the sentence exceeds the defendant’s applicable guidelines range as
determined by the Court pursuant to the United States Sentencing Guidelines;
(b) the ground that the sentence exceeds the statutory maximum penalty; or (c)
the ground that the sentence violates the Eighth Amendment to the

Constitution; provided, however, that if the government exercises its right to

Defendant’s Initials NA _ 15

 

 

 
Case 8:19-cr-00425-MSS-AEP Document 38 Filed 03/06/20 Page 16 of 22 PagelD 87

appeal the sentence imposed, as authorized by 18 U.S.C. § 3742(b), then the
defendant is released from his waiver and may appeal the sentence as
authorized by 18 U.S.C. § 3742(a).
8. Middle District of Florida Agreement
It is further understood that this agreement is limited to the
Office of the United States Attorney for the Middle District of Florida and
cannot bind other federal, state, or local prosecuting authorities, although this
office will bring defendant’s cooperation, if any, to the attention of other
prosecuting officers or others, if requested.
9. Filing of Agreement
This agreement shall be presented to the Court, in open court or
in camera, in whole or in part, upon a showing of good cause, and filed in this
cause, at the time of defendant’s entry of a plea of guilty pursuant hereto.

10. Voluntariness
The defendant acknowledges that defendant is entering into this
agreement and is pleading guilty freely and voluntarily without reliance upon
any discussions between the attorney for the government and the defendant
and defendant’s attorney and. without promise of benefit of any kind (other
than the concessions contained herein), and without threats, force,

intimidation, or coercion of any kind. The defendant further acknowledges

Defendant’s Initials mA 16

 

 

 
Case 8:19-cr-00425-MSS-AEP Document 38 Filed 03/06/20 Page 17 of 22 PagelD 88

defendant’s understanding of the nature of the offense or offenses to which
defendant is pleading guilty and the elements thereof, including the penalties
provided by law, and defendant’s complete satisfaction with the representation
and advice received from defendant’s undersigned counsel (if any). The
defendant also understands that defendant has the right to plead not guilty or
to persist in that plea if it has already been made, and that defendant has the
right to be tried by a jury with the assistance of counsel, the right to confront
and cross-examine the witnesses against defendant, the right against
compulsory selfincrimination, and the right to compulsory process for the
attendance of witnesses to testify in defendant’s defense; but, by pleading
guilty, defendant waives or gives up those rights and there will be no trial. The
defendant further understands that if defendant pleads guilty, the Court may
ask defendant questions about the offense or offenses to which defendant
pleaded, and if defendant answers those questions under oath, on the record,
and in the presence of counsel (if any), defendant’s answers may later be used.
against defendant in a prosecution for perjury or false statement. The
defendant also understands that defendant will be adjudicated guilty of the
offenses to which defendant has pleaded and, if any of such offenses are
felonies, may thereby be deprived of certain rights, such as the right to vote, to

hold public office, to serve on a jury, or to have possession of firearms.

Defendant’s Initials __ An 17

 

 

 

 
Case 8:19-cr-00425-MSS-AEP Document 38 Filed 03/06/20 Page 18 of 22 PagelD 89

EAT erty ST Re

ll. Factual Basis

Defendant is pleading guilty because defendant is in fact guilty.
The defendant certifies that defendant does hereby admit that the facts set
forth below are true, and were this case to go to trial, the United States would
be able to prove those specific facts and others beyond a reasonable doubt.

FACTS

In or about April 2011, the defendant, MARCUS ANDERSON,
established Tampa Bay Behavioral Health Centers (“TBBHC”), a treatment
facility that offered counseling services in St. Petersburg, Florida, which is
within the Middle District of Florida. TBBHC was shut down in or about
2018.

 

Before being shut down, ANDERSON enrolled, or caused the :
enrollment of, TBBHC into the Florida Medicaid program (“Medicaid”),

which is a health-care-benefit program as defined in 18 U.S.C. § 24(b). In

Florida, the Medicaid program was administered by the Agency for Health
Care Administration, which funded and had oversight responsibility for
Florida Medicaid managed care organizations (“MCOs”), including Florida
Medicaid health maintenance organizations, such as Simply Healthcare Plans,
Inc. (d/b/a AmeriGroup Florida) and WellCare of Florida, Inc. (d/b/a

Staywell Health Plan of Florida).

Defendant’s Initials Wr 18

 

 
Case 8:19-cr-00425-MSS-AEP Document 38 Filed 03/06/20 Page 19 of 22 PagelD 90

While enrolled in the aforementioned programs, between in or
about May 2015 through in or about March 2018, TBBHC submitted
numerous false and fraudulent claims to Medicaid and/or Medicaid MCOs.
TBBHC did so by, among other means, seeking payment for medical
providers Gncluding Dr. M.A., Dr. H.C., and LMHC J.K.) who, at the
purported time of service, were no longer affiliated with TBBHC.

TBBHC also falsely and fraudulently billed Medicaid and/or
Medicaid MCOs for services that were never provided to beneficiaries. Such
beneficiaries included, for example, those who were hospitalized or jailed
elsewhere at the time of the purported services—meaning that such
beneficiaries could not have been treated at TBBHC as ANDERSON had
falsely represented. For example, TBBHC falsely and fraudulently billed.
services for the beneficiary M.L. According to the false and fraudulent claims
submitted by TBBHC, M.L. had supposedly received group therapy services
from Dr. H.C. from in or about January 2018, through in or about March
2018. By then, however, Dr. H.C. was no longer affiliated with TBBHC. M.L.
denied receiving the aforesaid services from TBBHC. Hospital records from a
third-party facility further confirmed that, during the billed period, M.L. was
hospitalized beginning in or about December 2017. M.L. was later discharged

directly to the care of a residential assisted-living facility (“ALF”), where he

Defendant’s Initiais_ WA 19

 

 

aR Stopes

 
 

Case 8:19-cr-00425-MSS-AEP Document 38 Filed 03/06/20 Page 20 of 22 PagelD 91

continually resided until at least in or about June 2018. Consequently,
TBBHC could not have provided treatment to M.L. between January 2018,
and March 2018, when he was in the care and custody of other

medical / residential facilities.

Similarly, beneficiary D.B. purportedly received services from
Dr. H.C. at TBBHC between in or about January 2018, through March 2018.
Again, by then, Dr. H.C. was no longer affiliated with TBBHC. When
interviewed in or about June 2018, D.B. asserted that it had been months since
receiving services from TBBHC. During this period, TBBHC falsely and
fraudulently billed Medicaid for about 63 claims for D.B., receiving
approximately $9,072 in payments.

Likewise, in or about February 2016, ANDERSON also falsely
and fraudulently billed Medicaid and/or Medicaid MCOs for approximately
11 claims for beneficiary R.A. During the billed period, however, R.A was
detained at a local jail, meaning he could not and did not receive the
purported services from TBBHC.

During the scheme, ANDERSON also submitted numerous false

and fraudulent claims to Medicaid and/or Medicaid MCOs in relation to

other beneficiaries, including but not limited to the claims referenced below:

Defendant’s Initials __ W). 20

 

 

 

 
Case 8:19-cr-00425-MSS-AEP Document 38 Filed 03/06/20 Page 21 of 22 PagelD 92

 

   

 

   

   

   
   

 

 

 

 

 

 

 

 

 

 

 

 

pril 13, 2016 M.A. 1013098169 001476800 D.B.
April 20, 2016 M.A. 1013098169 | 001476800 LB.
February 1, 2016 JK. 1386048031 013596900 8.D.
January 12, 2016 JK. 1386048031 013596900 J.N.
January 8, 2018 H.C. 1831272046 039609500 S.J.
January 15, 2018 H.C. 1831272046 039609500 MLL.
February 24, 2016 H.C. 1831272046 039609500 RA.

 

 

 

12. Entire Agreement

This plea agreement constitutes the entire agreement between the
government.and the defendant with respect to the aforementioned guilty plea
and no other promises, agreements, or representations exist or have been

made to the defendant or defendant’s attorney with regard to such guilty plea.

Defendant’s Initials MY 21

 

 

 
 

Case 8:19-cr-00425-MSS-AEP Document 38 Filed 03/06/20 Page 22 of 22 PagelD 93

13. Certification
The defendant and defendant’s counsel certify that this plea
agreement has been read in its entirety by (or has been tead to) the defendant
and that defendant fully understands its terms.

DATED this__@_ day of March, 2020,

LL.

Marcus Tdoyq/Anderson

MARIA CHAPA LOPEZ
Pnited States Attorney

 

 

 

 

 

Defendant ( ssj
Jay A. Hebert, Esq. ay | ~Thetsya
Attorney for Defendant Assistant\Uisité orney

Chief, Economic Crimes Section

GP EZ_—_—

Brian M. Casey, Esq.
Attorney for Defendant

UU

22

 

eee eee

 
